Citation Nr: 1342657	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for disability resulting from asbestos exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on the testimony of the Veteran at the July 2013 hearing, it appears that there are outstanding VA treatment records with respect to his claim for disability resulting from asbestos exposure.  VA has a duty to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's testimony at the July 2013 hearing indicates that he had good cause for failing to report for necessary VA examinations needed for the tinnitus and hearing loss claims.  The Veteran had been scheduled for an examination in March 2010 but was unable to attend due to illness.  Cf. 38 C.F.R. § 3.655.

His testimony also raised the possibility that he has a current respiratory disease related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to hearing loss, tinnitus and respiratory disease.

2.  Afford the Veteran an examination to determine whether he has a respiratory disease that is at least as likely as not (probability 50 percent or greater) related to in-service asbestos exposure or other disease or injury in service.

3. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current hearing loss disability was incurred during his military service, to include as a result of noise exposure on the flight line. 

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file, to specifically include the transcript of the July 2013 hearing, should be provided to the examiner for review.

4.  If any issue on appeal is not fully granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

